Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The details shown in figure 2-9, the bottom view and expanded views are not clear, and difficult to understand. Instead of cross-hatching patters, the different elements with different material, and on different layer may be shown with different shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-10:
A flexible printed circuit board with the limitation  “ a first boundary reinforcing pattern expanding the first circuit pattern in a width direction of the first circuit pattern based on a virtual boundary along which the first circuit pattern and the second circuit pattern meet each other in an overlay of the first circuit pattern and the second circuit pattern” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding clam 11-15:
A flexible printed circuit board with the limitation “a first boundary reinforcing pattern expanding the first circuit pattern in a width direction of the first circuit pattern based on a virtual boundary along which the first circuit pattern and the second circuit pattern meet each other in an overlay of the first circuit pattern and the second circuit pattern” in combination with other claimed limitation of the base claim 11 has not been disclosed by prior art of record taken alone or in combination. 

Regarding claim 16-17:
An electronic device with the limitation “a boundary reinforcing pattern expanding the first circuit pattern in a width direction of the first circuit pattern based on a virtual boundary along which the first circuit pattern and the second circuit pattern meet each other in an overlay of the first circuit pattern and the second circuit pattern” in combination with other claimed limitation of the base claim 16 has not been disclosed by prior art of record taken alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haas (US 5,121,297), figure 1-2, discloses a flexible printed circuit board with a base film (21), a first circuit pattern (22) disposed on an upper surface of the base film, a second circuit pattern (23) disposed on a lower surface of the base film.
Yamauchi (US 9,940,957), discloses a printed circuit board with a wiring pattern having width at the connection point expanded to have better strength (figure 2A-2C).
Nakamura (US 8,269,114), discloses a flexible printed circuit board with wiring pattern with different width (figure 7).
Hatkevitz (US 4,931,134), figure 5, discloses a flexible printed circuit board.
This application is in condition for allowance except for the following formal matters: 
Objection to figures explained as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / June 16, 2022